SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A* (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) (Amendment No. 1) Comverse Technology, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G/A is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of9 Pages) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.205862402 13G/A Page 2 of9 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Level Global Investors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.12% as of December 31, 2010 2.78% as of February 14, 2011 12 TYPE OF REPORTING PERSON** PN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.205862402 13G/A Page 3 of9 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Level Global, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.12% as of December 31, 2010 2.78% as of February 14, 2011 12 TYPE OF REPORTING PERSON** OO ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.205862402 13G/A Page 4 of9 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) David Ganek 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.12% as of December 31, 2010 2.78% as of February 14, 2011 12 TYPE OF REPORTING PERSON** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.205862402 13G/A Page 5 of9 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Anthony Chiasson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,551,837 as of December 31, 2010 5,688,860 as of February 14, 2011 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.12% as of December 31, 2010 2.78% as of February 14, 2011 12 TYPE OF REPORTING PERSON** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.205862402 13G/A Page 6 of9 Pages Item 1(a). NAME OF ISSUER: The name of the issuer is Comverse Technology, Inc. (the "Company"). Item 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: The Company's principal executive offices are located at 810 Seventh Avenue, New York, New York 10019 Item 2(a). NAME OF PERSON FILING:* This statement is filed by: (i) Level Global Overseas Master Fund, Ltd., an exempted companyincorporated under the laws of the Cayman Islands ("LGMO"), with respect to the shares of Common Stock beneficially owned by it; (ii) Level Radar Master Fund, Ltd., an exempted company incorporated under the laws of the Cayman Islands ("RMF"), with respect to the shares of Common Stock beneficially owned by it; (iii) Level Global Investors, L.P., a Delaware limited partnership (the "Investment Manager") with respect to the shares of Common Stock beneficially owned by LGMO and RMF; (iv) Level Global, L.L.C., a Delaware limited liability company organized under the laws of the State of Delaware (the "General Partner"), with respect to the shares of Common Stock beneficially owned by the Investment Manager, LGMO and RMF; (v) David Ganek, a United States citizen ("Mr. Ganek") with respect to the shares of Common Stock beneficially owned by the Investment Manager, General Partner, LGMO and RMF; and (vi) Anthony Chiasson, a United States citizen ("Mr. Chiasson") with respect to the shares of Common Stock beneficially owned by the Investment Manager, General Partner, LGMO and RMF. The foregoing persons are hereinafter sometimes collectively referred to as the "Reporting Persons."Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. *The prior 13G filing for these Reporting Persons was done under a different CIK number (CIK: 0001279573).Due to a change in structure of the Investment Manager, filings are now being done under the current CIK number. CUSIP No.205862402 13G/A Page 7 of9 Pages Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the principal business office of each of the Investment Manager, General Partner, Mr. Ganek and Mr. Chiasson is 888 Seventh Avenue, 27th Floor, New York, NY 10019.The address of the principal business office of LGMO and RMF is c/o Citco Fund Services (Cayman Islands) Limited Corporate Centre, Windward 1 Floor, Regatta Office Park, West Bay Road, P.O. Box 31106 SMB - 1209, Grand Cayman, Cayman Islands, British West Indies. Item 2(c). CITIZENSHIP: See Item 2(a) above. Item 2(d). TITLE OF CLASS OF SECURITIES: Common Stock, $0.01 par value per share (the "Common Stock") Item 2(e). CUSIP NUMBER: Item 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act, (b) ¨ Bank as defined in Section 3(a)(6) of the Act, (c) ¨ Insurance Company as defined in Section 3(a)(19) of the Act, (d) ¨ Investment Company registered under Section 8 of the Investment Company Act of 1940, (e) ¨ Investment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), (f) ¨ Employee Benefit Plan or Endowment Fund in accordance with 13d-1(b)(1)(ii)(F), (g) ¨ Parent Holding Company or control person in accordance with Rule 13d-1(b)(ii)(G), (h) ¨ Savings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, (i) ¨ Church Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940, (j) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filedpursuant to13d-1(c), check this box: x Item 4. OWNERSHIP. The percentages used herein are calculated based upon the 204,337,647 shares of Common Stock issued and outstanding as of December 20, 2010 as reflected in the Company's Form 10-K filed January 25, 2011. (i)Level Global Overseas Master Fund, Ltd. had shared voting and dispositive powers with respect to 11,829,442 shares ofCommon Stock which constituted approximately 5.79% of the Common Stock outstanding as of such date and has 4,626,816 shares of Common Stock which constitutes approximately 2.26% of the Common Stock outstanding as of February 14, 2011.Level Global Overseas Master Fund, Ltd. does not have sole voting or dispositive powers with respect to such Common Stock. (ii)Level Radar Master Fund, Ltd. had shared voting and dispositive powers with respect to 2,722,395 shares of Common Stock which constituted approximately 1.33% of the Common Stock outstanding as of such date and has 1,026,044 shares of Common Stock which constitutes approximately 0.52% of the Common Stock outstanding as of February 14, 2011.Level Radar Master Fund, Ltd. does not have sole voting or dispositive powers with respect to such Common Stock. CUSIP No.205862402 13G/A Page 8of9 Pages (iii)Level Global Investors, L.P.had shared voting and dispositive powers with respect to 14,551,837 shares of Common Stock which constituted approximately 7.12% of the Common Stock outstanding as of such date and has 5,688,860 shares of Common Stock which constitutes approximately 2.78% of the Common Stock outstanding as of February 14, 2011.Level Global Investors, L.P. does not have sole voting or dispositive powers with respect to such Common Stock. (iv)Level Global, L.L.C.had shared voting and dispositive powers with respect to 14,551,837 shares of Common Stock which constituted approximately 7.12% of the Common Stock outstanding as of such date and has 5,688,860 shares of Common Stock which constitutes approximately 2.78% of the Common Stock outstanding as of February 14, 2011.Level Global, L.L.C. does not have sole voting or dispositive powers with respect to such Common Stock. (v)David Ganek had shared voting and dispositive powers with respect to 14,551,837 shares of Common Stock which constituted approximately 7.12% of the Common Stock outstanding as of suchdate and has 5,688,860 shares of Common Stock which constitutes approximately 2.78% of the Common Stock outstanding as of February 14, 2011. David Ganek does not have sole voting or dispositive powers with respect to such Common Stock. (vi) Anthony Chiassonhad shared voting and dispositive powers with respect to 14,551,837 shares of Common Stock which constituted approximately 7.12% of the Common Stock outstanding as of such date and has 5,688,860 shares of Common Stock which constitutes approximately 2.78% of the Common Stock outstanding as of February 14, 2011.Anthony Chiasson does not have sole voting ordispositive powers with respect to such Common Stock. Level Global Investors, L.P., Level Global, L.L.C., David Ganek and Anthony Chiasson do not directly own the Common Stock.Pursuant to an investment management agreement, Level Global Investors, L.P. shares all voting and investment powers with respect to the securities held by each of Level Global Overseas Master Fund, Ltd. and Level Radar Master Fund, Ltd.Level Global, L.L.C. acts as the general partner of Level Global Investors, L.P.David Ganek and Anthony Chiasson control Level Global Investors, L.P. and Level Global, L.L.C. Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [x]. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See Item 2. Item 9. NOTICE OF DISSOLUTION OF GROUP. Not applicable. Item 10. CERTIFICATION. Each of the Reporting Persons hereby makes the following certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.205862402 13G/A Page 9of9 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. DATED:February 14, 2011 Level GlobalInvestors, L.P. By: Level Global, L.L.C., as general partner of Level Global Investors, L.P. By: /s/ David Ganek Name:David Ganek Title:Senior Managing Member Level Global, L.L.C. By: /s/ David Ganek Name:David Ganek Title:Senior Managing Member David Ganek By: /s/ David Ganek Name:David Ganek Title:Senior Managing Member, Level Global, L.L.C. Anthony Chiasson By: /s/ Anthony Chiasson Name:Anthony Chiasson Title:Managing Member, Level Global, L.L.C.
